 



Exhibit 10.3
LIBERTY GLOBAL, INC.
SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN
PARTICIPATION CERTIFICATE
Participant:                     [Name]                                        
Maximum Award Achievable:           $                             
Date: As of May 2, 2007
          1. Plan Participation. The Compensation Committee (the “Committee”) of
the Board of Directors of Liberty Global, Inc. (the “Company”) has designated
the above named individual (the “Participant”) to participate in the Company’s
Senior Executive Performance Incentive Plan (as amended and restated effective
May 2, 2007) (the “Performance Plan”) with the above specified maximum
achievable award (“Maximum Award”). The Participant’s participation in the
Performance Plan and ability to earn any amount up to the Maximum Award is
subject to all of the terms and conditions of the Performance Plan, a copy of
which is attached hereto as Exhibit A, and all applicable rules and regulations
adopted by the Committee from time to time thereunder. The Performance Plan was
adopted pursuant to, and provides for Performance Awards within the meaning of,
the Liberty Global, Inc. 2005 Incentive Plan (the “LGI Incentive Plan”), the
terms of which are incorporated by reference in and form a part of the
Performance Plan. Capitalized terms used in this Participation Certificate and
not otherwise defined herein have the meaning ascribed thereto in the
Performance Plan, including where applicable, the LGI Incentive Plan.
          As a participant in the Performance Plan, the Participant will not be
eligible for any grant of an equity Award under the LGI Incentive Plan during
the Performance Period.*
          2. Restrictions/Performance Goals. The portion, if any, of the Maximum
Award that a Participant will be eligible to receive, which the Performance Plan
refers to as the “Earned Award,” will be determined by the Committee in
accordance with Article II of the Performance Plan, taking into account the OCF
CAGR achieved during the Performance Period commencing January 1, 2007, the
Participant’s Annual Performance Rating for each year in the Performance Period,
any additional performance objectives established pursuant to Section 2.2(d) of
the Performance Plan and, if the Participant is an NEO, such other factors as
the Committee deems relevant. Further, (a) the Participant’s ability to earn any
portion of the Maximum Award is subject to the Participant’s continuous
employment with the Company and its Subsidiaries through the end of the
Performance Period, and (b) the payment of the full amount of the Participant’s
Earned Award, if any, is subject to the Participant’s continuous employment with
the Company
 

*   [Initial equity award in connection with commencement of employment
permitted for a participant commencing employment after January 1, 2007.]

1



--------------------------------------------------------------------------------



 



and its Subsidiaries through September 30, 2011, in each case with a minimum
specified Annual Performance Rating, except as otherwise provided in the
Performance Plan.
          3. Method/Timing of Payment. Payment of the Participant’s Earned
Award, if any, will be made in (a) an Award of Restricted Shares of Series A
Common Stock and Series C Common Stock (“Restricted Plan Shares”), which may be
in the form of restricted share units until the shares covered thereby vest and
are issued, (b) unrestricted shares of Series A Common Stock and Series C Common
Stock, (c) cash or (d) any combination of the foregoing, as elected by the
Committee in its discretion from time to time. In accordance with Section 3.2 of
the Performance Plan, payments in cash or unrestricted shares will be made, and
vesting of Restricted Plan Shares will occur, generally in equal semi-annual
installments on each March 31 and September 30, commencing March 31, 2009,
subject to reduction, forfeiture or acceleration as provided in the Performance
Plan.
          4. Taxes; Recoupment. The obligations, if any, of the Company to
deliver shares of Common Stock or pay cash to the Participant shall be subject
to applicable national, federal, state and local tax withholding requirements,
which the Company may satisfy through withholding of shares otherwise issuable
or then vesting, or deduction from any payment of any kind otherwise due, to the
Participant. If the Company’s consolidated financial statements for any of the
years ended December 31, 2006, 2007 or 2008 are required to be restated at any
time as a result of an error (whether or not involving fraud or misconduct) and
the Committee determines that if the financial results had been properly
reported the portion of the Maximum Award earned by the Participant would have
been lower than the Participant’s Earned Award, then the Participant shall be
required to refund and/or forfeit the excess amount of his or her Earned Award.
          5. Employment.
            (a) Nothing contained herein shall confer upon the Participant any
right to continued employment by the Company or any of its Subsidiaries, or
interfere in any way with the right of the Company or any of its Subsidiaries,
subject to the terms of any separate employment agreement to the contrary, at
any time to terminate such employment, with or without cause, to increase or
decrease such Participant’s compensation from the rate in effect at the date
hereof or to change such Participant’s title or duties.
            (b) The Participant’s participation in the Performance Plan and any
amounts earned with respect thereto is special incentive compensation that will
not be taken into account, in any manner, as salary, earnings, compensation,
bonus or benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Participant.
            (c) It is a condition of the Participant’s participation in the
Performance Plan that, in the event of Termination of Employment for whatever
reason, whether lawful or

2



--------------------------------------------------------------------------------



 



not, including in circumstances which could give rise to a claim for wrongful
and/or unfair dismissal (whether or not it is known at the time of Termination
of Employment that such a claim may ensue), the Participant will not by virtue
of such Termination of Employment, subject to Article IV of the Performance
Plan, become entitled to any damages or severance or any additional amount of
damages or severance in respect of any rights or expectations of whatsoever
nature the Participant may have under the Performance Plan. Notwithstanding any
other provision of the Performance Plan or this Participation Certificate,
neither the Participant’s participation in the Performance Plan nor any amount
earned with respect thereto will form part of the Participant’s entitlement to
remuneration or benefits pursuant to the Participant’s employment agreement or
arrangement, if any. The rights and obligations of the Participant under the
terms of his or her employment agreement, if any, will not be enhanced hereby.
               (d) In the event of any inconsistency between the terms hereof or
of the Performance Plan and any employment, severance or other agreement with
the Participant, the terms hereof and of the Performance Plan shall control. In
the event of any inconsistency between the terms hereof and the terms of the
Performance Plan, the terms of the Performance Plan shall control.
          6. No Right to Further Awards. Nothing contained herein or in the
Performance Plan shall confer upon the Participant any right to or eligibility
to receive any further award under the Performance Plan, the LGI Incentive Plan
or any other compensatory plan that the Company or its Subsidiaries may
determine to implement in the future.
          7. Nontransferability. During the Participant’s lifetime, no right or
benefit of the Participant under the Performance Plan shall be transferable
(voluntarily or involuntarily) other than pursuant to a Domestic Relations
Order. The Participant may designate a beneficiary or beneficiaries to whom the
Participant’s applicable rights or benefits will pass upon the Participant’s
death and may change such designation from time to time by delivering a written
notice of designation of beneficiary or beneficiaries to the Secretary of the
Company, provided that no such designation will be effective unless so delivered
prior to the death of the Participant. If no such designation is made or if the
designated beneficiary does not survive the Participant’s death, then the
Participant’s applicable rights or benefits will pass by will or the laws of
descent or distribution.
          8. Company Rights. Nothing contained herein or in the Performance Plan
shall affect in any way the right or power of the Company or its stockholders to
accomplish any corporate act.
          9. Jurisdiction; Waiver of Jury Trial. The Participant’s acceptance
hereof shall evidence Participant’s consent to the exclusive jurisdiction and
venue of the U.S. federal court or Colorado state courts located in Denver,
Colorado in any action to construe this Participation Certificate or the
Performance Plan, consent to the personal jurisdiction of any such court, waiver
of any defense of inconvenient forum or similar defenses and waiver of any right
to a trial by jury in such action.

3



--------------------------------------------------------------------------------



 



          10. Amendment and Termination. Subject to the limitations of
Section 6.5 of the Performance Plan, the Committee may at any time and from time
to time alter, amend, suspend or terminate the Performance Plan in whole or in
part.
          11. Entire Agreement. This Participation Certificate, the Performance
Plan, the LGI Incentive Plan and the rules and procedures, including additional
objectives, adopted from time to time by the Committee contain all the
provisions applicable to the Participant’s participation in the Performance Plan
and no other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by the Chairman of the
Committee and delivered to the Participant.
          12. Participant Acceptance. The Participant’s signature below shall
signify acceptance hereof and consent to all the terms and conditions hereof and
of the Performance Plan. If the Participant fails to execute and deliver this
Participation Certificate to the Secretary of the Company by June 30, 2007, this
Participation Certificate and Participant’s participation in the Performance
Plan shall be null and void.

         
 
  LIBERTY GLOBAL, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  ACCEPTED:    
 
               
 
  Participant Name:    
 
       
 
  Address:    
 
       
 
  City/State/County:    
 
       

         
 
  Social Security/Payroll Number:    
 
       

4